Citation Nr: 0020843	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94-48 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disorder.

2.  Entitlement to an extraschedular rating for chronic 
actinic damage due to sun exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.

By a May 1994 decision, the RO denied the veteran's claim for 
an increase in a 10 percent rating for chronic actinic damage 
due to sun exposure; thereafter, he appealed to the Board of 
Veterans' Appeals (Board).  In an April 1996 decision, the 
Board denied the veteran's claim for an increased rating and 
determined that the case did not warrant referral to VA's 
Director of Compensation and Pension Service for 
consideration of an extraschedular evaluation; thereafter, he 
appealed to the U.S. Court of Appeals for Veterans' Claims 
(Court).  

In September 1997, VA's General Counsel and the veteran's 
attorney filed a joint motion requesting that the Court 
vacate the Board's April 1996 decision to the extent that it 
failed to provide adequate reasons and bases for not 
referring the veteran's case to VA's Director of Compensation 
and Pension Service for consideration of an extraschedular 
rating for chronic actinic damage due to sun exposure, and 
requesting that the case be remanded for further development 
and readjudication.  The Court granted the joint motion later 
that month, vacating and remanding the case to the Board.  In 
July 1998, the Board remanded the case to the RO for further 
development.  In February 2000, the veteran provided 
testimony at a Board hearing.

This matter also comes to the Board on appeal from an August 
1998 RO decision which denied the veteran's application to 
reopen a claim of service connection for a psychiatric 
disability.  


FINDINGS OF FACT

1.  In an August 1996 decision, the RO denied the veteran's 
application to reopen a claim of service connection for a 
psychiatric disorder; the veteran was advised of his 
appellate rights but he failed to file a timely appeal.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a psychiatric disorder has been 
associated with the claims folder since the August 1996 RO 
decision.

3.  The veteran's reopened claim of service connection for a 
psychiatric disorder is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1965 to 
September 1969.  A review of his service medical records does 
not reveal any pertinent findings.

On VA examination of the veteran in September 1971, it was 
noted that there were no abnormal neurological or psychiatric 
findings. 

By an October 1971 RO decision, service connection was 
granted for a skin condition (diagnosed as discoid lupus 
erythematosus).

In the 1980s, the veteran asserted in statements that his 
skin disorder was causing him to have psychological problems 
such that it was difficult for him to work.  

During an October 1985 VA compensation examination, the 
veteran reported that his skin condition was causing him 
psychological stress.  Specifically, he related that he was 
self conscious when he experienced skin problems.  Following 
an examination, he was diagnosed as having seborrheic 
rosacea.  A psychiatric disability was not diagnosed. 

In the early 1990s, the veteran submitted, to the RO, medical 
literature regarding rosacea and steroid use.

VA outpatient medical records, dated in the 1990s, show that 
the veteran received intermittent psychiatric treatment and 
was diagnosed as having dysthymia. 

An August 1993 VA dermatological examination report shows 
that the veteran had dermatological manifestations of 
anxiety. 

VA and private medical records, dated in 1994, show that the 
veteran was anxious and was variously diagnosed as having 
dysthymia and an adjustment disorder.

A May 1994 report of evaluation from the State of Hawaii 
Department of Social Services shows that the veteran had 
intermittent depression and anxiety as well as chronic 
fatigue, anhedonia, and difficulty coping with his chronic 
skin condition and hepatitis.  It was also opined that he had 
an adjustment reaction of adult life.
 
In a June 1994 statement, Jerry M. Brennan, Clinical 
Psychologist, indicated that the veteran suffered from a skin 
condition (rosacea) which affected his self esteem.

In July 1994, the veteran underwent a VA psychiatric 
examination during which he related that he was extremely 
self conscious and shy because of his rosacea.  He said that 
he could not expose his face publicly in many cases because 
of redness and inflammation.  Following an examination, the 
Axis I diagnosis was probable dysthymia with a chronic and 
ongoing depressive affect, which affected his career and 
relationships.  It was opined that he seemed to have an 
extreme and exaggerated fear of people noticing his skin 
condition.  

By a January 1995 RO decision, the veteran's claim of service 
connection for a psychiatric disorder, claimed as secondary 
to his service-connected skin condition, was denied; and he 
did not appeal this decision.

In a November 1995 statement, Terence C. Wade, Ph.D., 
indicated that the veteran suffered from rosacea which was 
long-standing in nature and had become more pronounced in the 
last three to four years.  It was noted he was neurotically 
obsessed about his skin condition and had been unable to 
adjust to his appearance.  It was noted that it substantially 
impaired his self-esteem and relationships with others.  It 
was concluded that he met the criteria for an adjustment 
disorder with mixed emotional reactions and disturbance of 
conduct. 

By an April 1996 Board decision, the veteran's claim for an 
increased rating for chronic actinic damage due to sun 
exposure was denied.  

By an August 1996 RO decision, the veteran's application to 
reopen a claim of service connection for a psychiatric 
disability was denied; and the veteran did not file an 
appeal.  Evidence received since this decision is summarized 
below.

The veteran sent, to the RO, medical literature which 
generally discusses rosacea, including its impact on mental 
health.  Additionally, the veteran sent in duplicate copies 
of medical records previously considered (and discussed 
above). 

The veteran's VA vocational rehabilitation folder shows that 
he was participating in VA vocational training, namely 
participation in a Master's program at Webster University.  
Additionally, undated VA medical records show that the 
veteran's use of medication for treatment of hepatitis had 
side effects, including psychological changes.  VA vocational 
counseling records show that the veteran was emotionally 
disturbed due to the effects of rosacea.

An August 1994 record, from Heritage Counseling Service, 
shows that the veteran underwent an assessment and counseling 
for the purposes of determining entitlement to VA vocational 
rehabilitation benefits.  The veteran was examined by Tom 
Kiley, M.S.  Mr. Kiley opined that the veteran was 
preoccupied with his service-connected skin condition and his 
appearance.  It was noted that his concern about his service-
connected condition had resulted in an affective disorder, 
which required treatment.

Reports of evaluation for the State of Hawaii Department of 
Social Services, dated in November 1994 and August 1995, show 
that the veteran complained of anxiety.  It was noted that he 
had rosacea for 20 years and that such had affected his self 
esteem and made him feel self conscious.  It was noted that 
he had been participating in group therapy with a 
psychologist since June 1994. 

In August 1996, the veteran and his representative filed 
statements with the Board, moving for reconsideration of the 
Board's April 1996 decision which denied an increased rating 
for chronic actinic damage due to sun exposure.  In such 
statements, arguments were made that the veteran's skin 
condition resulted in psychiatric problems. 

Following an October 1998 VA psychiatric compensation 
examination, it was assessed that there was no clear evidence 
showing that the veteran had a significant affective 
disorder.  It was opined that the veteran's longstanding 
difficulties with work appeared to be more likely due to his 
personality disorder.  The Axis I diagnosis was "no 
diagnosis;" the Axis II diagnosis was a personality disorder 
(not otherwise specified), with passive/aggressive features; 
the Axis III diagnoses included rosacea; and the Axis IV 
diagnosis was that he had occasional difficulty in social 
interaction when his rosacea flared up.  

During an August 1999 RO hearing, the veteran reported that 
his rosacea effected his self esteem.  He said he felt like 
hiding when his skin condition got bad.  He related that he 
had been in psychotherapy while in Honolulu, Hawaii in 1994 
and 1995. 

During a February 2000 Board hearing, the veteran again 
reported that he did not want to be around people when he had 
skin problems as he felt self conscious and, at times, 
embarrassed.  He also indicated he did not have a psychiatric 
problem.

Generally, VA outpatient treatment records, dated in 2000, 
reflect the opinion that the veteran had depression and 
anxiety.  One VA record, dated in February 2000, reflects the 
assessment that the veteran had mental dysfunctioning due to 
his skin disorder.

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for a psychosis will be presumed if it is manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be established for 
additional disability resulting from aggravation by a 
service-connected condition.  Allen v. Brown, 8 Vet. App. 374 
(1995).  Additionally, it is noted that personality disorders 
are not diseases or injuries for VA compensation purposes and 
may not be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; Beno v. Principi, 3 Vet. App. 439 (1992).

The veteran's claim was last denied in August 1996.  
Specifically, in August 1996, the RO denied his application 
to reopen a claim of service connection for a psychiatric 
disorder, and he did not appeal this determination.  In this 
regard, it is acknowledged that the veteran and his 
representative submitted a statement to the Board (a few days 
after the RO's August 1996 decision) in which the Board was 
explicitly requested to reconsider its April 1996 decision 
which denied the veteran's claim for an increased rating for 
a skin condition.  In the August 1996 statement, it was also 
argued that the veteran had psychiatric problems as a result 
of his service-connected skin condition.  Nevertheless, the 
August 1996 statement does not constitute a notice of 
disagreement (NOD) with the RO's August 1996 determination 
but rather constitutes a motion for reconsideration of the 
Board's April 1996 decision.  Even assuming that the 
veteran's intent was to have the August 1996 statement serve, 
in part, as an NOD with the RO's August 1996 decision such 
would be of consequence as the statement was received at the 
Board not the RO; and there is no other document on file 
which constitutes a timely NOD.  See Nacoste v. Brown, 6 Vet. 
App. 439, 440 (1994) (holding that the statutory language of 
38 U.S.C.A. § 7105(b)(1) requires that a NOD be filed with 
the agency of original jurisdiction (i.e. RO)).  In sum, it 
is concluded that the August 1996 RO decision was not 
appealed and must be considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.
 
The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

When the RO denied the veteran's application to reopen a 
claim of service connection for a psychiatric disorder in 
August 1996, it considered his service medical records which 
are not reflective of any complaints, treatment, or a 
diagnosis of a psychiatric disability during active duty. 

The RO also considered post-service medical evidence, 
including VA and private medical records dated in the 1980s 
and 1990s.  Generally, these medical records show that the 
veteran received psychiatric treatment and was variously 
diagnosed as having dysthymia, an adjustment disorder, and 
manifestations of anxiety.  Specifically, in a June 1994 
statement, Jerry M. Brennan, a clinical psychologist, 
indicated that the veteran had a skin condition which 
affected his self esteem.  Additionally, in July 1994, the 
veteran underwent a VA compensation examination and was 
diagnosed as having probable dysthymia with a chronic and 
depressive affect; and it was opined that he seemed to have 
an extreme and exaggerated fear of people noticing his skin 
condition.  A November 1995 statement from Terrence C. Wade, 
Ph.D., similarly reflects the opinion that the veteran was 
neurotically obsessed with his skin condition and had been 
unable to adjust to his appearance.  Dr. Wade opined that the 
veteran had an adjustment disorder.  

Since the final August 1996 RO decision, the veteran 
submitted copies of articles regarding skin disorders and its 
effects on mental health.  The Board finds that the medical 
articles are new evidence as such had not been previously 
considered by the Board; however, it is not material as it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
The articles are not concerned with the facts of the 
veteran's particular medical history, and are otherwise too 
generic to constitute competent medical evidence with which 
to reopen a claim.  See Sacks v. West, 11 Vet. App. 314 
(1998), Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Evidence received since the RO's August 1996 decision 
includes medical records, from VA and other sources, dated in 
the 1990s, which reflect that the veteran was diagnosed as 
having various psychiatric disorders, including anxiety, 
depressive, adjustment, and personality disorders.  The Board 
finds that the aforementioned medical records are cumulative 
of evidence previously considered by the RO in August 1996.  
These records are not new as they merely demonstrate the 
presence of a psychiatric disorder after his separation from 
service.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

Additional evidence submitted since the August 1996 RO 
decision, includes the veteran's statements and testimony at 
Board and RO hearings, which are to the effect that he had 
psychiatric problems as a result of his service-connected 
skin condition.  This general assertion is not new as it is 
cumulative or redundant of his statements which were of 
record at the time of the prior final denial of the claim. 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition, and his statements on 
such matters are not material evidence to reopen the claim.  
38 C.F.R. § 3.156; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

New evidence received since the RO's August 1996 decision 
also includes an August 1994 statement from Heritage 
Counseling Service, which reflects the opinion that the 
veteran's service-connected skin condition had resulted in an 
affective disorder, which required treatment.  Similarly, VA 
medical records, dated in 2000, reflect the opinion that the 
veteran had mental dysfunctioning due to his skin disorder.  
In sum, the medical opinions, detailed above, are material as 
they are suggestive of a link between the veteran's current 
psychiatric disability and his service-connected skin 
disorder.  38 C.F.R. § 3.310.  (As noted above, an award of 
secondary service connection is predicated, in part, upon 
medical evidence showing a causal connection between the 
disability in question and a service-connected disability.  
Id.)  As such, it must be concluded that the aforementioned 
medical opinions are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for a psychiatric 
disorder.  In other words, the medical evidence constitutes 
new and material evidence to reopen the veteran's claim of 
service connection.  38 C.F.R. § 3.156.

B.  Whether the veteran's claim of service connection for a 
psychiatric disorder is well grounded.

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v West, 
12 Vet. App. 203 (1999). 

The veteran has the initial burden of submitting evidence to 
show that his claim of service connection for a psychiatric 
disorder is well grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d at 1464, 1468 (Fed Cir 
1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Again, it is noted that the record reflects some medical 
evidence showing that the veteran has a chronic psychiatric 
disability and medical evidence which appears somewhat 
suggestive that his psychiatric disorder is attributable to 
his service-connected skin disorder.  38 C.F.R. § 3.310.  
Thus, the claim of service connection for a psychiatric 
disability is plausible and well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, supra.



ORDER

The application to reopen a claim of service connection for a 
psychiatric disorder is granted and this service connection 
claim is well grounded; thus, it is subject to further action 
as discussed in the remand below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

As noted above, the veteran's claim of service connection for 
a psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a).  Additionally, the veteran's claim for an 
extraschedular rating for chronic actinic damage due to sun 
exposure is well grounded.  When a claimant submits a well-
grounded claim, VA must assist him in developing the facts 
pertinent to the claim.  Id.; 38 C.F.R. §§ 3.103, 3.159.

With regard to the veteran's claim for service connection for 
a psychiatric disorder, it is concluded that another VA 
examination is required to determine whether the veteran has 
a psychiatric disorder which can be service-connected (i.e. 
not a personality disorder), and if so, whether such was 
caused or aggravated by his service-connected skin disorder.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, it 
is noted that the veteran has indicated that he received VA 
psychiatric outpatient medical care in Honolulu, Hawaii and 
such records are not on file.  As such, an attempt should be 
made to secure additional relevant medical records, 
particularly including any outstanding VA treatment records 
pertaining to the veteran's mental health.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

With respect to the veteran's claim for an extraschedular 
rating, the Board notes that there is evidence on file 
(discussed above) which suggests that his psychiatric 
problems are secondary to his service-connected skin 
condition.  The Court of Appeals for Veterans Claims (Court) 
has held that if one issue has a significant impact on 
another issue, then such issues are inextricably intertwined 
and must be adjudicated together.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  The Board notes that if it is 
determined that the veteran is entitled to service connection 
for a psychiatric disability as secondary to chronic actinic 
damage, this could obviously have an effect on his claim for 
an extraschedular rating for chronic actinic damage.  As 
piecemeal consideration of claims is to be discouraged, 
adjudication of the veteran's claim for an extraschedular 
rating must be deferred until the issue of service connection 
for a psychiatric disability is resolved.  In the mean time, 
the veteran should undergo a VA compensation examination to 
determine the current severity of his skin disorder.  
Additionally, attempts should be made to secure relevant 
medical records.  Murincsak, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for any 
psychiatric disorders since his service 
discharge, including but not limited to 
Barnes Hospital Cutaneous Surgery Center, 
Center for Holistic Medicine and 
Beautification Plastic Surgery & Weight 
Loss, L.C., Hawaii Dermatology and 
Surgery, Inc., Neighborhood Health 
Clinic, Inc., St. Louis Connectcare, Jon 
F. Harrel, M.D., Jerry M. Brennan, 
Gregory Herbich, M.D., Carla J. Nip-
Sakamoto, M.D., Robert L. Peterson, M.D., 
Marian Stewart, M.D., Max C. Starkloff, 
M.D., Terence C. Wade, Ph.D., and William 
K. Wong, M.D.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the claims file.  
Regardless of whether the veteran 
responds to the aforementioned request, 
the RO should obtain all of his VA 
treatment records, pertaining to any skin 
or psychiatric disorder, since 1993, 
including but not limited to the medical 
records from the VA facilities located in 
Florida, Hawaii, and Missouri. 

3.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disorder.  All 
indicated testing should be accomplished.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion to the following questions:

a.  Does the veteran currently suffer 
from a psychiatric disorder?  

b.  If the veteran is diagnosed as having 
a psychiatric disorder(s), an opinion 
should be provided regarding the 
following: 

(1)  Is it at least as likely as not 
that his psychiatric disorder(s) had 
its inception during service or 
within one year of his service 
discharge?

(2)  Is it at least as likely as not 
that his psychiatric disorder was 
caused or worsened by his service-
connected skin disorder?

The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

4.  The veteran should be scheduled for a 
VA dermatological examination.  All 
indicated testing should be accomplished.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion to the following questions:

a.  Does the veteran's chronic actinic 
damage cause marked interference with 
employment?

b.  Does the veteran's chronic actinic 
damage result in frequent periods of 
hospitalization?

The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

5.  Thereafter, the RO should review the 
entire record and readjudicate the 
veteran's claim of service connection for 
a psychiatric disorder and his claim for 
an extraschedular rating for chronic 
actinic damage due to sun exposure.  If 
the claims are denied, the veteran should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

